Atkinson, J.
Where a defendant duly served fails to answer, and a judgment in default is entered against him, the fact that such person has requested a codefendant to employ counsel and file a defense for him, *180and the eodefendant has failed to do so, is not such a providential cause or excusable neglect as will authorize the judge in his sound discretion to allow the default to be opened and a defense set up at the trial term. Ingalls v. Lamar, 115 Ga. 296 (41 S. E. 573); Moore v. Kelly & Jones Co., 109 Ga. 798 (35 S. E. 168); Civil Code, § 5656.
October 13, 1915.
Complaint. Before Judge Meadow. Madison superior court. September 10, 1914.
Clarence E. Adams, for plaintiff in error.
Stevenson & Martin and Berry T. Moseley, contra.

Judgment affirmed.


All the Justices concur.